MEMORANDUM**
John M. Nassif, M.D., appeals the district court’s grant of summary judgment to Daniel Yacker and BYCO Insurance Services (hereafter collectively Yacker). We affirm.
We agree with the district court that on the facts of this case the two year statute of limitations1 did start to run when Provident Life and Accident Insurance Company refused to pay benefits to Nassif. See Smith v. SHN Consulting Eng’rs & Geologists, Inc., 89 Cal.App.4th 638, 651-52, 107 Cal.Rptr.2d 424, 434 (2001); Butcher v. Truck Ins. Exch., 77 Cal.App.4th 1442, 1469-1470, 92 Cal.Rptr.2d 521, 541 (2000); see also Jordache Enters., Inc. v. Brobeck, Phleger & Harrison, 18 Cal.4th 739, 752-54, 958 P.2d 1062, 1071-73, 76 Cal.Rptr.2d 749, 758-60 (1998).
We also agree that the running of the statute of limitations was not tolled. The wrong alleged against Yacker was not the same as the wrong alleged in the litigation with Provident. See Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1141 (9th Cir.2001) (en banc); Tannhauser v. Adams, 31 Cal.2d 169, 177, 187 P.2d 716, 721 (1947); Aerojet Gen. Corp. v. Superior Court, 177 Cal.App.3d 950, 956-57, 223 Cal.Rptr. 249, 253-54 (1986). Nor was Yacker given timely notice of Nassifs claim. See Daviton, 241 F.3d at 1140; Apple Valley Unified Sch. Dist. v. Vavrinek, Trine, Day & Co., 98 Cal.App.4th 934, 954, 120 Cal.Rptr.2d 629, 644 (2002); Downs v. Dep’t of Water & Power, 58 Cal.App.4th 1093, 1100, 68 Cal.Rptr.2d 590, 593 (1997). Nor can it be said that Yacker would not be prejudiced. See Structural Steel Fabricators, Inc. v. City of Orange, 40 Cal.App.4th 459, 465, 46 Cal.Rptr.2d 867, 870 (1995). Nor can it be said that Nassifs actions were reasonable or in good faith. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Cal.Civ.Proc.Code § 339(1); Budd v. Nixen, 6 Cal.3d 195, 203, 491 P.2d 433, 438, 98 Cal.Rptr. 849, 854 (1971); Alter v. Michael, 64 Cal.2d 480, 481, 413 P.2d 153, 154, 50 Cal.Rptr. 553, 554 (1966).